     Case 1:19-cv-00726-LJO-SKO Document 1 Filed 05/22/19 Page 1 of 13

 1   JAEMIN CHANG (SBN 232612)
     Jchang@foxrothschild.com
 2   FOX ROTHSCHILD LLP
     345 California Street, Suite 2200
 3   San Francisco, California 94104
     Telephone: 415-364-5540
 4   Facsimile: 415-391-4436

 5   Attorneys for Plaintiffs Baskin-Robbins
     Franchising LLC; BR IP Holder LLC; and
 6   DB Real Estate Assets I, LLC

 7

8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   BASKINS-ROBBINS FRANCHISING                    CASE NO. ___________
     LLC, a Delaware limited liability compa-
12   ny; BR IP HOLDER LLC, a Delaware lim-          COMPLAINT FOR DAMAGES AND
     ited liability company; and DB REAL            INJUNCTIVE RELIEF
13   ESTATE ASSETS I LLC, a Delaware lim-
     ited liability company,
14
                          Plaintiffs,
15
            v.
16
     SINGH & SONS INC, a California corpo-
17   ration; SHANGARA SINGH; and
     TEJINDER SINGH,
18
                          Defendants.
19

20          Plaintiffs Baskin-Robbins Franchising LLC, BR IP Holder LLC, and DB Real Es-
21   tate Assets I LLC (hereinafter, unless specifically identified, referred to as "Plaintiffs" or
22   "Baskin-Robbins'"), sue Defendants Singh & Sons Inc., Shangara Singh and Tejinder
23   Singh and allege as follows:
24                                PRELIMINARY STATEMENT
25          1.     This is an action for breach of contract, trademark infringement, trade
26   dress infringement, and unfair competition arising from Defendants' repeated violations
27   of their Franchise Agreement and personal guarantees with Plaintiffs. Defendants were
28   notified that they were in default of the Franchise Agreement based on their failure to

                                                                             COMPLAINT FOR DAMAGES
                                                                              AND INJUNCTIVE RELIEF
     Case 1:19-cv-00726-LJO-SKO Document 1 Filed 05/22/19 Page 2 of 13

 1   pay required fees and other amounts to Plaintiffs. Since receiving notice to cure on De-
 2   cember 10, 2018, Defendants have continued to not pay amounts due which have esca-
 3   lated the total receivable. As a result of Defendants' failure to cure the previous
 4   monetary defaults, Defendants are no longer entitled to an opportunity to cure their fi-
 5   nancial defaults. Accordingly, Plaintiffs recently sent Defendants a Notice of Termina-
 6   tion with respect to their Baskins-Robbins franchised business terminating their
 7   Franchise Agreement and sublease. Defendants requested certain credits to be applied
8    on account, and the credits were applied. Nonetheless, Defendants failed to pay the re-
 9   maining amount due and continue to operate the Baskins-Robbins shop and have failed
10   to comply with their post-termination obligations in breach of the Franchise Agreement.
11   Additionally, Defendants' continued use and enjoyment of Plaintiffs' trademarks, trade
12   name, and trade dress after the effective date of the termination of the Franchise Agree-
13   ment is a violation of the Lanham Act, 15 U.S.C. §§ 1051, et seq. Plaintiffs seek injunctive
14   relief, monetary damages, and other relief against Defendants for the reasons set forth
15   below.
16                                 JURISDICTION AND VENUE
17            2.    This action arises, in part, under Chapter 22 of Title 15 of the United States
18   Code, 15 U.S.C. § 1051, et seq. (the "Lanham Act"), and presents, inter alia, federal ques-
19   tions involving trademark infringement and unfair competition.
20            3.    This Court has jurisdiction pursuant to §§ 34(a) and 39 of the Lanham Act,
21   15 U.S.C. §§ 1116(a) and 1121, and 28 U.S.C. §§ 1331, 1332(a), 1338, and 1367(a). The
22   amount in controversy, including the objects of the litigation, exceeds $75,000, exclusive
23   of interest and costs.
24            4.    This Court has in personam jurisdiction over Defendants because they
25   conduct business in this district, they are residents of this district, and/or the events giv-
26   ing rise to Plaintiffs' claims occurred in this district.
27            5.    This Court has supplemental jurisdiction over any related state law claims
28   pursuant to 28 U.S.C. § 1367.

                                                    -2-                      COMPLAINT FOR DAMAGES
                                                                              AND INJUNCTIVE RELIEF
     Case 1:19-cv-00726-LJO-SKO Document 1 Filed 05/22/19 Page 3 of 13

 1          6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because De-
 2   fendants reside in this district, a substantial part of the events giving rise to Plaintiffs'
 3   claims occurred in this district, and/or this is the judicial district in which Defendants
 4   are subject to personal jurisdiction.
 5                                             PARTIES
 6          7.     Plaintiff Baskins-Robbins Franchising LLC is a Delaware limited liability
 7   company with its principal place of business at 130 Royall Street, Canton, Massachu-
8    setts. It is engaged in the business of franchising independent business persons to oper-
 9   ate Baskins-Robbins shops throughout the United States. Baskin-Robbins franchisees
10   are licensed to use the trade names, service marks, and trademarks of Baskins-Robbins
11   and to operate under the Baskins-Robbins system, which involves the production, mer-
12   chandising, and sale of ice cream and related products utilizing a specially designed
13   building with special equipment, equipment layouts, interior and exterior accessories,
14   identification schemes, products, management programs, standards, specifications, pro-
15   prietary marks and identification.
16          8.     Plaintiff BR IP Holder LLC, is a Delaware limited liability company with its
17   principal place of business at 130 Royall Street, Canton, Massachusetts. BR IP Holder
18   LLC is the owner of the trademark, service mark, and trade name "Baskins-Robbins" and
19   related marks.
20          9.     Plaintiff DB Real Estate Assets I LLC is a Delaware limited liability compa-
21   ny with its principal place of business at 130 Royall Street, Canton, Massachusetts. DB
22   Real Estate Assets I LLC is the successor in interest to the sub-landlord at the premises
23   and the direct landlord of defendant Singh & Sons Inc. Unless otherwise specified,
24   Baskins-Robbins Franchising LLC, DB Real Estate Assets I LLC and BR IP Holder LLC
25   are collectively referred to herein as "Baskins-Robbins."
26          10.    DB Master Finance LLC, a Delaware limited liability company, is the sole
27   member of plaintiff BR IP Holder LLC. In turn, the sole member of DB Master Finance
28   LLC is Baskins-Robbins International LLC, a Delaware limited liability company. The

                                                   -3-                        COMPLAINT FOR DAMAGES
                                                                               AND INJUNCTIVE RELIEF
     Case 1:19-cv-00726-LJO-SKO Document 1 Filed 05/22/19 Page 4 of 13

 1   sole member of Baskins-Robbins International LLC is Baskins-Robbins Flavors LLC, a
 2   Delaware limited liability company. The sole member of Baskins-Robbins Flavors LLC
 3   is Baskins-Robbins USA LLC, a California limited liability company. The sole member of
 4   Baskins-Robbins USA LLC is Baskin-Robbins LLC, a Delaware limited liability company.
 5   The sole member of Baskins-Robbins LLC is Mister Donut of America LLC, a Delaware
 6   limited liability company. The sole member of Mister Donut of America LLC is Dunkin'
 7   Donuts USA LLC, a Delaware limited liability company. The sole member of Dunkin'
8    Donuts USA LLC is Dunkin' Donuts LLC, a Delaware limited liability company. The sole
 9   member of Dunkin' Donuts LLC is Dunkin' Brands, Inc., a Delaware corporation. The
10   principal place of business of all the foregoing entities is at Canton, Massachusetts.
11          11.    The sole member of plaintiff Baskins-Robbins franchising LLC is DB Fran-
12   chising Holding Company LLC, which is a Delaware limited liability company with its
13   principal place of business at Canton, Massachusetts. In turn, the sole member of DB
14   Franchising Holding Company LLC is DB Master Finance LLC. As stated above, DB
15   Master Finance LLC is a Delaware limited liability company with its principal place of
16   business in Canton, Massachusetts. In turn, the sole member of DB Master Finance LLC
17   is Baskins-Robbins International LLC, a Delaware limited liability company. The sole
18   member of Baskins-Robbins International LLC is Baskins-Robbins Flavors LLC, a Dela-
19   ware limited liability company. The sole member of Baskins-Robbins Flavors LLC is
20   Baskins-Robbins USA LLC, a California limited liability company. The sole member of
21   Baskins-Robbins USA LLC is Baskin-Robbins LLC, a Delaware limited liability company.
22   The sole member of Baskins-Robbins LLC is Mister Donut of America LLC, a Delaware
23   limited liability company. The sole member of Mister Donut of America LLC is Dunkin'
24   Donuts USA LLC, a Delaware limited liability company. The sole member of Dunkin'
25   Donuts USA LLC is Dunkin' Donuts LLC, a Delaware limited liability company. The sole
26   member of Dunkin' Donuts LLC is Dunkin' Brands, Inc., a Delaware corporation. The
27   principal place of business of all the foregoing entities is at Canton, Massachusetts.
28          12.    The sole member of plaintiff DB Real Estate Assets, LLC is Baskins-

                                                 -4-                       COMPLAINT FOR DAMAGES
                                                                            AND INJUNCTIVE RELIEF
     Case 1:19-cv-00726-LJO-SKO Document 1 Filed 05/22/19 Page 5 of 13

 1   Robbins USA, LLC. The sole member of Baskins-Robbins USA LLC is Baskin-Robbins
 2   LLC, a Delaware limited liability company. The sole member of Baskins-Robbins LLC is
 3   Mister Donut of America LLC, a Delaware limited liability company. The sole member
 4   of Mister Donut of America LLC is Dunkin' Donuts USA LLC, a Delaware limited liability
 5   company. The sole member of Dunkin' Donuts USA LLC is Dunkin' Donuts LLC, a Del-
 6   aware limited liability company. The sole member of Dunkin' Donuts LLC is Dunkin'
 7   Brands, Inc., a Delaware corporation. The principal place of business of all the foregoing
8    entities is at Canton, Massachusetts, and are ultimately owned by Dunkin' Brands, Inc.
 9          13.    Defendant Singh & Sons Inc ("Singh & Sons") is a California corporation
10   with its principal place of business in Orange Cove, California. At all times relevant to
11   this action, Singh & Sons was the owner and operator of a retail Baskins-Robbins shop
12   located at 423 S. Main Street, Visalia, California 93291 pursuant to a Franchise Agree-
13   ment with Baskins-Robbins Franchising LLC dated August 1, 2016.
14          14.    Defendants Shangara Singh and Tejinder Singh are natural persons and,
15   upon information and belief, citizens and residents of the state of California. They have
16   personally guaranteed the obligations of Singh & Sons pursuant to personal guarantees
17   executed with respect to the Franchise Agreement.
18                                 FACTUAL BACKGROUND
19          15.    Baskin-Robbins Franchising LLC is the franchisor of the Baskins-Robbins
20   franchise system.
21          16.    BR IP Holder LLC is the owner of the trademarks, service marks, logos,
22   emblems, trade dress and trade name "Baskins-Robbins," and related marks. Baskin-
23   Robbins has the exclusive license to use and license others to use these marks and trade
24   name and has used them continuously since approximately 1946 to identify Baskins-
25   Robbins shops, and the ice cream and other products associated with those shops.
26          17.    BR IP Holder LLC owns numerous federal registrations for the mark
27   "Baskins-Robbins" or derivations thereof, as well as related marks. Each of these regis-
28   trations is in full force and effect, and most of them are incontestable pursuant to 15

                                                 -5-                       COMPLAINT FOR DAMAGES
                                                                            AND INJUNCTIVE RELIEF
     Case 1:19-cv-00726-LJO-SKO Document 1 Filed 05/22/19 Page 6 of 13

 1   U.S.C. § 1065. Each registration is prima facie evidence of the validity of the registration
 2   of BR IP Holder LLC's ownership of the Baskins-Robbins marks, and of Baskins-
 3   Robbins' exclusive right to use those marks in commerce on the services and goods listed
 4   above, as provided in 15 U.S.C. §§ 1057(b) and 1115(a).
 5          18.    Plaintiff BR IP Holder LLC is the registrant of these Baskins-Robbins®
 6   trademarks which Defendants are using: Nos. 1,185,045 dated January 5, 1982,
 7   3,346,956 dated December 4, 2007, 3,346,955 dated December 4, 2007, 3,346,957 dated
8    December 4, 2007, 3,346,954 dated December 4, 2007, 3,779,293 dated April 20, 2010,
 9   and 3,779,292 dated April 20, 2010.
10          19.    The Baskins-Robbins marks are utilized in interstate commerce.
11          20.    The Baskins-Robbins marks have been very widely advertised and promot-
12   ed by Baskins-Robbins over the years. As a result, the Baskins-Robbins marks have be-
13   come famous throughout the United States.
14          21.    Baskin-Robbins and its franchisees currently operate more than 7,800
15   shops worldwide, including over 2,500 shops in the United States. In the more than six-
16   ty seventy (70) years since the Baskins-Robbins system began, millions of customers
17   have been served in Baskins-Robbins shops.
18          22.    As a result of the extensive sales, advertising, and promotion of items iden-
19   tified by the Baskins-Robbins marks, the public has come to know and recognize the
20   Baskins-Robbins marks, and associate them exclusively with products and services of-
21   fered by Baskins-Robbins and its franchisees. The Baskins-Robbins marks are among
22   the best and most widely known trademarks in the United States today, and are assets of
23   inestimable value to Baskins-Robbins, representing and embodying Baskins-Robbins'
24   considerable goodwill and favorable reputation.
25                OBLIGATIONS UNDER THE FRANCHISE AGREEMENT
26          23.    On or about August 1, 2016, Singh & Sons entered a Franchise Agreement
27   with Baskins-Robbins Franchising LLC, which granted it the right a franchise to operate
28   a Baskins-Robbins shop utilizing the Baskins-Robbins system (the "Franchise Agree-

                                                 -6-                       COMPLAINT FOR DAMAGES
                                                                            AND INJUNCTIVE RELIEF
     Case 1:19-cv-00726-LJO-SKO Document 1 Filed 05/22/19 Page 7 of 13

 1   ment").
 2          24.       Singh & Sons was licensed to use the Baskins-Robbins trademarks, trade
 3   names, and trade dress in accordance with the terms of its Franchise Agreement.
 4          25.       Under the Franchise Agreement, Singh & Sons agreed to use Baskins-
 5   Robbins' proprietary marks, including, but not limited to, their trademarks, service
 6   marks, logos, emblems, trade dress and other indicia of origin, only in the manner and to
 7   the extent specifically licensed by the Franchise Agreement. (Franchise Agreement,
8    Terms and Conditions §§ 2.1, 2.4(a) and 9.0, a true and correct copy of which is attached
 9   as Exhibit 1).
10          26.       Under the Franchise Agreement, Singh & Sons agreed to, among other
11   things, (i) pay a franchise fee equal to 5.9% of gross sales of the business, (ii) pay an ad-
12   vertising fee equal to 5.0% of gross sales of the business, (iii) pay late fees, interest and
13   costs on unpaid monies due under the Franchise Agreement, and (iv) pay all sums owing
14   and any damages, interest, costs and expenses, including reasonable attorneys' fees, in-
15   curred as a result of Defendants' defaults. (Franchise Agreement §§ 5.2, 5.3, 5.7, 14.4.4
16   and 14.7.1).
17          27.       Singh & Sons agreed that it would be in default under the Franchise
18   Agreement if it breached any obligation under the Franchise Agreement, including fail-
19   ing to pay any of the required fees. (Id. § 14.0.1).
20          28.       Singh & Sons agreed that Baskins-Robbins may terminate the Franchise
21   Agreement if Singh & Sons defaulted under the Franchise Agreement or if it failed to
22   timely cure any default. (Id. § 14.6).
23          29.       In addition, Singh & Sons agreed that it would be a default under the Fran-
24   chise Agreement if it failed to pay any of the required fees and, after receiving written
25   notice of the failure to pay and seven (7) days to cure the default, if the default remained
26   uncured, that Baskins-Robbins would have the right to terminate the Franchise Agree-
27   ment. (Id. § 14.1.2).
28          30.       Furthermore, Singh & Sons agreed that Baskins-Robbins may terminate

                                                   -7-                       COMPLAINT FOR DAMAGES
                                                                              AND INJUNCTIVE RELIEF
     Case 1:19-cv-00726-LJO-SKO Document 1 Filed 05/22/19 Page 8 of 13

 1   the Franchise Agreement without providing an opportunity to cure if Singh & Sons de-
 2   faulted under the sublease and failed to cure such default after receiving the notice to
 3   cure.
 4            31.   Singh & Sons agreed that upon the termination of the Franchise Agree-
 5   ment, its right to use the Baskins-Robbins proprietary marks and system would cease,
 6   and it would immediately cease to operate the franchised businesses, cease to use the
 7   proprietary marks and system, and would not, directly or indirectly, hold itself out as a
8    present or former Baskins-Robbins' franchisee. (Id. §§ 14.6, 14.7.2 and 14.7.3).
 9            32.   Singh & Sons agreed that any unauthorized use of the Baskins-Robbins
10   proprietary marks following termination of the Franchise Agreement would result in ir-
11   reparable harm to Baskins-Robbins, and would constitute willful trademark infringe-
12   ment. (Id. §§ 9.3, 10.3, 10.4 and 14.5).
13            33.   Defendants Shangara Singh and Tejinder Singh (collectively, "Guaran-
14   tors"), personally guaranteed Singh & Sons' obligations under the Franchise Agreement.
15   (Id. at Guarantee.)
16                     DEFENDANTS' DEFAULT AND TERMINATION
17            34.   Defendants breached the Franchise Agreement and Personal Guarantees,
18   as applicable, by failing to pay the required fees, and/or other amounts owed to Plain-
19   tiffs.
20            35.   Pursuant to the applicable provisions of the Franchise Agreement, on De-
21   cember 10, 2018, Baskins-Robbins sent Singh & Sons a Notice to Cure notifying Singh &
22   Sons that it was in default of the Franchise Agreement and sublease based on its failure
23   to pay required fees.
24            36.   Since receiving the December 10, 2018 Notice to Cure, Singh & Sons is con-
25   tinuing in default of the Franchise Agreement and sublease based on its failure to pay
26   required fees to Baskins-Robbins.
27            37.   As a result of Defendants' failure to cure their defaults under the Franchise
28   Agreement and sublease, pursuant to Sections 14.1.2 and 14.2 of the Franchise Agree-

                                                  -8-                      COMPLAINT FOR DAMAGES
                                                                            AND INJUNCTIVE RELIEF
     Case 1:19-cv-00726-LJO-SKO Document 1 Filed 05/22/19 Page 9 of 13

 1   ment, on February 14, 2019, Baskins-Robbins sent Defendants a Notice of Termination
 2   with respect to the franchised business (the "Notice of Termination"). The Notice of
 3   Termination terminated the Franchise Agreement and sublease, stated the grounds for
 4   termination, and requested that Defendants immediately comply with their payment and
 5   de-identification obligations as set forth in the Franchise Agreement.
 6          38.    Notwithstanding Defendants' non-performance under the Franchise
 7   Agreement, the resulting termination of the Franchise Agreement, and the Notice of
8    Termination, Defendants have continued to operate the Baskins-Robbins shop using
 9   Baskins-Robbins' marks and system without having any right or license to do so.
10          39.    Defendants' continued unauthorized use of the Baskins-Robbins marks
11   and system is causing and will continue to cause Baskins-Robbins irreparable harm.
12          40.    Plaintiffs have been forced to engage undersigned counsel to represent
13   them in this case.
14          41.    Plaintiffs are obligated to pay undersigned counsel a reasonable fee for
15   professional services provided in this case.
16                                        COUNT I
17       Breach of Contract - Breach of the Franchise Agreement and Sublease
18                            (Against Defendant Singh & Sons)
19          42.    The allegations of the proceeding paragraphs are hereby incorporated by
20   reference.
21          43.    Baskin-Robbins has performed all of its obligations under the Franchise
22   Agreement and sublease.
23          44.    Singh & Sons' conduct described herein constitutes a breach of the above-
24   described contractual obligations contained in the Franchise Agreement and sublease.
25          45.    That breach constitutes good cause for terminating the Franchise Agree-
26   ment and sublease.
27          46.    As a result of Singh & Sons' actions and inactions, Defendants are holding
28   over possession and Plaintiffs have suffered and are continuing to suffer irreparable

                                                    -9-                   COMPLAINT FOR DAMAGES
                                                                           AND INJUNCTIVE RELIEF
     Case 1:19-cv-00726-LJO-SKO Document 1 Filed 05/22/19 Page 10 of 13

 1    harm, and have incurred and are continuing to incur monetary damages in the current
 2    amount of $41,540.37, plus reasonable attorneys' fees and costs.
 3                                            COUNT II
 4                      Breach of Contract - Breach of Personal Guarantee
 5                   (Against Defendants Shangara Singh and Tejinder Singh)
 6             47.     The preceding allegations are hereby incorporated by reference.
 7             48.     Baskin-Robbins has performed all of its obligations under the Franchise
8     Agreement.
 9             49.     The conduct of Shangara Singh and Tejinder Singh ("Guarantors") de-
10    scribed herein constitutes a breach of the above-described contractual obligations in the
11    Franchise Agreement and written Guaranty.
12             50.     Guarantors' breach constitutes good cause for terminating the Franchise
13    Agreement.
14             51.     Pursuant to the terms of the Personal Guarantee, the Guarantors' agreed,
15    among other things, that upon a default under the Franchise Agreement, they would
16    immediately make each payment and perform each obligation required by those agree-
17    ments.
18             52.     Despite Guarantors' obligations to do so, they have failed to make any
19    payments or perform each obligation required by the Franchise Agreement.
20             53.     As a result of Guarantors' actions or inactions, Plaintiffs have suffered and
21    are continuing to suffer irreparable harm, and have incurred and are continuing to incur
22    monetary damages in the current amount of $41,540.37, plus attorneys' fees, interest
23    and costs.
24                                           COUNT III
25                                     Trademark Infringement
26                                          (All Defendants)
27             54.     The preceding allegations are hereby incorporated by reference.
28             55.     Defendants' use in commerce of the Baskins-Robbins trademarks and

                                                    -10-                       COMPLAINT FOR DAMAGES
                                                                                AND INJUNCTIVE RELIEF
     Case 1:19-cv-00726-LJO-SKO Document 1 Filed 05/22/19 Page 11 of 13

 1    trade names outside the scope of the Franchise Agreement and without Baskins-
 2    Robbins' consent is likely to confuse or deceive the public into believing, contrary to fact,
 3    that the unauthorized activities of Defendants are licensed, franchised, sponsored, au-
 4    thorized, or otherwise approved by Baskins-Robbins. Such unauthorized use of the
 5    Baskins-Robbins trademarks and trade names infringes the exclusive rights in its trade-
 6    marks under Section 32 of the Lanham Act, 15 U.S.C. § 1114, and applicable state law.
 7           56.    Defendants' acts were and are being done knowingly and intentionally to
8     cause confusion, or to cause mistake, or to deceive.
 9           57.    As a result of the actions of Defendants, Plaintiffs have suffered and are
10    continuing to suffer irreparable harm, and have Incurred and are continuing to Incur
11    monetary damages in an amount that has yet to be determined.
12                                            COUNT IV
13                                      Unfair Competition
14                                        (All Defendants)
15           58.    The preceding allegations are hereby incorporated by reference.
16           59.    Defendants' use in commerce of Baskins-Robbins' trademarks and trade
17    names by Defendants outside the scope of the Franchise Agreement and without
18    Baskins-Robbins' consent is likely to cause confusion, or to cause mistake, or to deceive
19    as to the origin, sponsorship, or approval of their goods, services, or commercial activi-
20    ties by another person. Such unauthorized use of Baskins-Robbins' trademarks and
21    trade names violates Section 43 of the Lanham Act, 15 U.S.C. § 1125(a), and applicable
22    state law.
23           60.    The acts of Defendants were and are being done knowingly and intention-
24    ally to cause confusion, or to cause mistake, or to deceive.
25           61.    As a result of the actions of Defendants, Plaintiffs have suffered and are
26    continuing to suffer irreparable injury, and have incurred and are continuing to incur
27    monetary damages in an amount that has yet to be determined.
28    ///

                                                  -11-                       COMPLAINT FOR DAMAGES
                                                                              AND INJUNCTIVE RELIEF
     Case 1:19-cv-00726-LJO-SKO Document 1 Filed 05/22/19 Page 12 of 13

 1                                            COUNT V
 2                                  Trade Dress Infringement
 3                                        (All Defendants)
 4           62.    The preceding allegations are hereby incorporated by reference.
 5           63.    Defendants' shop is identified by signs, exterior appearance, packaging,
 6    containers, and other items on which the words "Baskins-Robbins" appear in the same
 7    lettering style and in the same distinctive color scheme that Baskins-Robbins uses for
8     the shops operated by Baskins-Robbins' licensees.
 9           64.    Defendants' use of trade dress that is identical to the Baskins-Robbins
10    trade dress outside the scope of the Franchise Agreement constitutes a false designation
11    of the origin, which is likely to cause confusion, or to cause mistake, or to deceive the
12    public as to the affiliation, connection, or association of their shops with the Baskins-
13    Robbins shops operated by Baskins-Robbins' licensees. Such adoption of Baskins-
14    Robbins' trade dress violates Section 43 of the Lanham Act, 15 U.S.C. § 1125, and the
15    common law.
16           65.    The acts of Defendants were and are being done knowingly and intention-
17    ally to cause confusion, or to cause mistake or deceive.
18           66.    As a result of the actions of Defendants, Plaintiffs have suffered and are
19    continuing to suffer irreparable harm, and have incurred and are continuing to incur
20    monetary damages in an amount that has yet to be determined.
21                                     PRAYER FOR RELIEF
22           WHEREFORE, Plaintiffs request that this Court:
23           1.     Enter a declaratory judgment that Defendants' conduct violated the terms
24    of the Franchise Agreement and sublease and constituted good cause for termination of
25    the agreement;
26           2.     Enter an order ratifying and enforcing the termination of the Franchise
27    Agreement and sublease as of the effective date contained in the Notice of Termination;
28           3.     Enjoin Defendants, and their agents, servants, employees and attorneys,

                                                  -12-                       COMPLAINT FOR DAMAGES
                                                                              AND INJUNCTIVE RELIEF
     Case 1:19-cv-00726-LJO-SKO Document 1 Filed 05/22/19 Page 13 of 13

 1    and all others in active concert or participation with them, from infringing upon the
 2    Baskins-Robbins trademarks, trade names, and trade dress, and from otherwise engag-
 3    ing in unfair competition with Baskins-Robbins;
 4            4.      Enjoin Defendants, and their agents, servants, employees and attorneys,
 5    and all others in active concert or participation with them, to comply with all post-
 6    termination monetary and de-identification obligations under any contract with Plain-
 7    tiffs, including but not limited to, the Franchise Agreement and Personal Guarantees;
8             5.      Enter a judgment in favor of Plaintiffs for the damages Incurred as a result
 9    of the breaches of the Franchise Agreement and Personal Guarantees, in an amount sub-
10    ject to proof but not less than $41,540.37;
11            6.      Enter a judgment for possession and compel surrender of the leasehold to
12    DB Real Estate Assets I LLC;
13            7.      Award Plaintiffs prejudgment interest in accordance with Section 35 of the
14    Lanham Act, 15 U.S.C. § 1117, and applicable law;
15            8.      Award Plaintiffs their costs and attorneys' fees incurred in connection with
16    this action pursuant to the Franchise Agreement, personal guarantees, and Section 35 of
17    the Lanham Act, 15 U.S.C. § 1117; and
18            9.      Award plaintiffs such other relief as this Court may deem just and proper.
19            Dated: May 22, 2019.
20                                               FOX ROTHSCHILD LLP
21
                                                           /s/ Jaemin Chang
22                                               By
                                                    JAEMIN CHANG
23                                               Attorneys for Plaintiffs Baskin-Robbins Fran-
                                                 chising LLC; BR IP Holder LLC; and DB Real
24                                               Estate Assets I, LLC
25

26

27

28

                                                    -13-                      COMPLAINT FOR DAMAGES
                                                                               AND INJUNCTIVE RELIEF
      177586\00002\95412423.v1
